HOL/T, District Judge.
The question in this case is whether the wire in controversy is coated with nickel. It is made by .inserting an iron wire in a hollow tube of nickel, and then drawing the whole wire down until the nickel covering becomes welded to and a part of the iron core. This wire was for many years assessed under the last paragraph of paragraph 137 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule C, 30 Stat. 161 [U. S. Comp. St. 1901, p. 1639]), providing for a duty “on iron or steel wire coated with zinc, tin or any other metal.” But about 1904 the collector assessed it under an earlier provision of paragraph 137, providing that iron, steel, “or other wire not specially provided for” in said act should be assessed at 45 per cent, ad valorem. The General Appraisers held, in substance, that the term “coating” as used in the act was a process of covering metals by galvanizing, dipping, or some similar method. But I do not see why the definition should be so restricted, or why, when the final result is accomplished, this is not an iron wire coated with nickel, and therefore the kind of wire specially provided for in the act. The cases cited in the opinion of the General Appraisers, holding that the process of welding one sheet of metal upon another is not a coating, within the meaning of the act, seem to me inapplicable.
My conclusion is that the decision of the General Appraisers should be reversed, and the wire in question assessed for duty under the last clause of paragraph 137.